Case 2:19-cv-04465-GW-AFM Document 1-4 Filed 05/22/19 Page 1 of 5 Page ID #:64




        EXHIBIT D
Case 2:19-cv-04465-GW-AFM Document 1-4 Filed 05/22/19 Page 2 of 5 Page ID #:65




 EXHIBIT D
 CLAIM CHART FOR U.S. PATENT NO. 7,758,490 AND THE ACTIPATCH THERAPY
 TRIAL



 The source of the information provided in the column containing the basis for Plaintiff's
 allegations is from Plaintiff's Pre-Suit Investigation unless otherwise indicated.


 Preamble or Claim     Basis for Plaintiff's allegation that the claim limitation is found in the accused
 Limitation            device
 1. A method for       From http://www.actipatch.com/
 electromagnetic
 therapeutic treatment
 of animals and
 humans comprising
 the steps of:




                         From Plaintiff's Pre-Suit Investigation

                                                                                    inductive
                                                                                    apparatus and
                                                                                    therapeutic
                                                                                    device




 Conﬁguring at least     From Plaintiff's pre-suit investigation, the following waveform parameters were



 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-4 Filed 05/22/19 Page 3 of 5 Page ID #:66



 one waveform          measured:
 according to a
 mathematical model    Oscillation frequency-
 having at least one   26.60 MHz-27.17 MHz for ActiPatch Therapy Trial
 waveform
 parameter,            Pulse width-
                       86 microsecond to 87 micosecond for ActiPatch Therapy Trial


                       Pulse Rate
                       1.111-1.136 KHz for ActiPatch Therapy Trial


                       The above waveform parameters prove that (1) the ActiPatch Therapy Trial device
                       generates a waveform, (2) the waveform is coupled to the target pathway structure
                       as shown in the picture of a person's back above, and (3) the above frequency, pulse
                       width, or pulse rate numbers are within the range of parameters that have been
                       configured according to a mathematical model.




 said at least one
 waveform to be        From http://www.actipatch.com/                        therapeutic device
 coupled to a target                                                         positioned in
 pathway structure;                                                          proximity to target
                                                                             pathway structure and
                                                                             the device generates
                                                                             waveforms coupled to
                                                                             the target pathway
                                                                             structure

                                                                             target pathway
                                                                             structure




 Choosing a value of
 said at least one


 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-4 Filed 05/22/19 Page 4 of 5 Page ID #:67



 waveform parameter
 to satisfy a Signal to   From Plaintiff's pre-suit investigation, the following waveform parameters were
 Noise Ratio model        measured:
 so that said at least    Oscillation frequency-
 waveform is              26.60 MHz-27.17 MHz for ActiPatch Therapy Trial
 conﬁgured to be
 detectable in said       Pulse width-
 target pathway           86 microsecond to 87 micosecond for ActiPatch Therapy Trial
 structure above
 background activity
 in said target           Pulse Rate
 pathway structure:       1.111-1.136 KHz for ActiPatch Therapy Trial

                          The above frequency, pulse width, or pulse rate numbers are within the range of
                          parameters that satisfy a signal to noise ratio model so that the waveform is
                          detectable in the target pathway structure above background activity in the target
                          pathway structure.

                          From http://www.actipatch.com/why-actipatch/how-actipatch-works/

                          The ActiPatch® pulsed signal rate prevents adaption to allow long-term use.
                          ActiPatch® therapy extended pain relief improves sleep, physical activity and
                          overall quality of life. ActiPatch® relieves chronic and acute pain due to muscle
                          and joint soreness, strains and sprains, arthritis, fibromyalgia, and more.

                          This list of benefits prove that the waveform is detectable in the target pathway
                          structure above background activity in the target pathway structure.
 Generating an
 electromagnetic          http://www.actipatch.com/why-actipatch/how-actipatch-works/
 signal from said
 conﬁgured at least       How ActiPatch® Works
 one waveform:            Chronic pain results from central sensitization, which causes the nervous system to
                          develop a persistent state of high reactivity. This serves to amplify and maintain the
                          pain even after the initial injury has healed.
                          Therefore, chronic pain is often poorly correlated to the degree of peripheral tissue
                          injury. ActiPatch’s electromagnetic signal pulses 1,000 times per second to
                          stimulate neuromodulation of the afferent nerves to dampen the brains
                          perception of pain.




 Integrating at least     Additionally,
 one coupling device      From http://www.actipatch.com/
 with a positioning



 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-4 Filed 05/22/19 Page 5 of 5 Page ID #:68



 device to be placed
                                                             coupling device positioned
 in proximity to said
                                                             in proximity to target
 target pathway
                                                             pathway structure;
 structure; and
                                                             electromagnetic signal is
 Coupling said
                                                             coupled to target pathwy
 electromagnetic
                                                             structure
 signal to said target
 pathway structure
 using said at least                                         target pathway
 one coupling device.                                        structure


                                                                     positioning
                                                                     device




 4820-3877-0326.1
